                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION                                   9/6/2019



MARCIA MARSHALL,                               CV 19-82-BLG-SPW-TJC

                   Plaintiff,
                                               ORDER GRANTING
vs.                                            EXTENSION OF TIME

SAFECO INSURANCE COMPANY
OF ILLINIOS, and MID-CENTURY
INSURANCE COMPANY,

                   Defendant.

      Defendant Safeco Insurance Company of Illinois has filed an Unopposed

Motion for Extension of Time to Respond to Plaintiff’s Motion to Remand. (Doc.

24.) Good cause appearing, IT IS HEREBY ORDERED the motion is

GRANTED. Safeco shall file its response to Plaintiff’s Motion to Remand by

September 30, 2019.

      DATED this 6th day of September, 2019.

                                    _______________________________
                                    TIMOTHY J. CAVAN
                                    United States Magistrate Judge
